Citation Nr: 1217855	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease, lumbar spine L-3.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 and March 1983 to August 1985.  He also had additional unverified service in the Missouri Army National Guard and the Alabama Army National Guard.  See DD Form 1966/2.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability that he claims was incurred in service.  He particularly asserts that he has a low back disability related to a July 1982 injury sustained during a period of either inactive duty for training (INACDUTRA) or active duty for training (ACDUTRA).  In furtherance of substantiating his claim, he submitted a sworn statement from K.S. dated in July 1982 relating to an apparent reported injury to the low back during a training exercise on July 20, 1982.  Additionally, he submitted a few contemporaneous treatment records pertaining to complaints of low back pain.  

Also, in furtherance of substantiating his claim, the RO attempted to obtain service treatment records regarding the Veteran's National Guard service from 1980 to 1983 from the National Personnel Records Center (NPRC).  See October 2010 request.  The NPRC responded to the RO's request indicating that all available service treatment records had been provided, although the NPRC did apparently provide the RO with a duplicate copy of the Veteran's 1985 separation examination.  There is no indication that the RO attempted to obtain any records from the Veteran's respective National Guard Units in Missouri and Alabama and no formal finding of their unavailability has been made.  Moreover, the Veteran's periods of ACUDTRA and INACDUTRA have not been verified. 

Also, in furtherance of substantiating his claim, in February 2012 the RO requested a line of duty (LOD) determination from the NPRC for the Veteran's claimed back injury in June 1982.  There is no indication that the NPRC responded to this request.  

It thus appears to the Board that there may be outstanding relevant service treatment and personnel records, possibly in the possession of the Veteran's respective former National Guard units.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding service treatment and personnel records.

Thereafter, the Veteran should be scheduled for a VA examination to ascertain whether he has current lumbar spine disability as a result of his military service to include a injury to his back that appears to be due to either ACDUTRA or INACDUTRA.
.  
While it is noted that the Board has determined that a medical evaluation is warranted, the record reflects that the Veteran is currently incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191   (1995). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

The Court has cautioned "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement. Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran in that case.  Id.   

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008). 

The Board finds that in light of VA's duty to assist and the above discussions regarding necessary VA examination of the Veteran's claim, the AMC should schedule the Veteran for examination in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d). Because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case. Regardless, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active service, active duty for training, and inactive duty for training with respect to his National Guard service in the Missouri Army National Guard and the Alabama National Guard.  Request assistance from the State Adjutant General's Office and the Service Department where necessary, including obtaining copies of orders and obtaining pay records from the appropriate state agency and/or the Defense Finance Accounting System.  Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain any records, including personnel and treatment records, including any LOD determination(s) related to the Veteran's claimed July 1992 injury, associated with the Veteran's National Guard and duty, and associate them with the claims file. In any event, the AMC/RO should re-submit the February 2012 LOD request through the Personnel Information Exchange System (PIES).  Perform any and all follow-up as necessary, and document negative results.

3.  Take all reasonable measures to schedule the Veteran for an examination to ascertain whether he has a current lumbar spine disability related to his military service.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible. See M21-1MR, Part III.iv.3.A.11.d. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. Determine which is the most feasible option. 

The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner. After reviewing the Veteran's claims folder, and upon examination of the Veteran, the examiner should provide an opinion with supporting rationale as to whether the Veteran has a current lumbar spine disability, to include degenerative disc disease of L-3, that is as likely as not (i.e. probability of 50 percent or greater) related to an in-service back injury to include the Veteran's back injury in July 1982.  

If the examiner finds that he or she cannot answer this question without resorting to speculation, such should be stated and supported with specific reasoning as to why that is the case.  A copy of the examination report should be associated with the Veteran's VA claims folder. 

4.  After the development requested above has been completed to the extent possible and after conducting any additional development, review the record and adjudicate the Veteran's claim.  If this claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


